Evans, Judge.
The defendant was indicted, tried and convicted of burglary. He was sentenced to serve fifteen years. Motion *598for new trial was filed and denied. Defendant appeals. Held:
Submitted July 9, 1974
Decided September 16, 1974.
James C. Carr, Jr., for appellant.
Lewis R. Slaton, District Attorney, Richard E. Hicks, Joel M. Feldman, Assistant District Attorneys, for appellee.
Rita Woods, the victim, testified that she left her apartment locked, returned later to find her front door jammed or held so that she could not enter, heard voices inside, went around to the back door and found it open. She later saw defendant (whom she did not then know, but now recognizes in court), carrying her television set. She screamed, defendant dropped the television set and ran. Another person ran from behind her back steps as she entered her back door. Both her bathroom and kitchen windows were open. They were not open when she left earlier.
This evidence, though circumstantial as to the defendant with the stolen television outside the apartment, is sufficient to support the verdict of guilty. Anderson v. State, 119 Ga. App. 421 (167 SE2d 225); Summerlin v. State, 109 Ga. App. 91 (135 SE2d 594). The case differs on its facts from that of Williamson v. State, 38 Ga. App. 267 (143 SE 795), cited by defendant, in that the stolen article (television set) was found in possession of the defendant immediately after the victim found her apartment burglarized and just outside of the apartment. The general grounds of the motion for new trial are not meritorious.

Judgment affirmed.


Panned, P. J., and Webb, J., concur.